DETAILED ACTION
	This office action is in response to the divisional (DIV) application filed on May 3, 2022.  Claims 1-3 are pending, with claim 1 as the sole independent. 
	Because a continuation-in-part (CIP) was filed on July 4, 2020 (in the parent ‘670 application) to add the current subject matter (with Figs. 13-20), the effective filing date of this application will be July 4, 2020 unless otherwise noted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (some claims from parent application are not currently pending), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Specification
The disclosure is objected to because of the following informalities: in para [0076], the graphene layer(s) should be consistently labeled as 1301.  However, a typo exists where the graphene layer(s) are labeled as 1302 and 1304.  Appropriate correction is required.  Further, Applicant’s care is requested to review the entire specification for other typos and minor informalities.

Drawings
The original drawings (twenty-one (21) pages) were received on May 3, 2022.  These drawings are acknowledged.

Claim Objections
Claims 1-3 are objected to because of the following informalities: Regarding claims 1 and 3, the phrase “wherein the graphene layers” and “each of the graphene layers” should read “wherein/each of the one or more graphene layers” for clarity.  Further regarding claim 1, the claim body should be re-drafted carefully, because the term “allow for” is not clear if there is any additional structure that is actually required, or merely the “graphene layers” themselves as the sole structural feature(s) in independent claim 1.  It is possible that simply the graphene layers alone are capable of such “microwave squeezing” function.  Regarding claim 2, this claim should be re-drafted because it is awkward in the recitation of “wherein each of the one or more graphene layers is a distance between another of the one or more graphene layers.”  One layer is not “between” another “one or more” layers, it must be between at least two layers to make sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zhao CN 109 634 025 B (at least as early as January 22, 2019).
Zhao CN 109 634 025 B teaches (ABS; Fig. 1; attached English translation; Claim 1) a graphene structure (Fig. 1) comprising: one or more graphene layers (G), wherein the one or more graphene layers allow for (are capable of in the right scenario) microwave squeezing with gains up to 24 dB over a wide bandwidth, at least based on the composition and formation of the “graphene layers” (using two different dielectric materials (A and B; MgF2 crystal and ZnS crystal; see Zhao claim 1), which clearly, fully meets Applicant’s claimed structural limitations of sole independent claim 1. 
Claim 1 is drafted as an intended use, and only the structure of the “one or more graphene layers” is necessarily required by claim 1. 
Regarding claim 2, the one or more graphene layers of CN ‘025 are a distance between another one of the layers (A, B, G in Fig. 1), and are capable of the intended use for squeezing with the desired bandwidth of 100 GHz or less.  
Regarding claim 3, the graphene layers of CN ‘025 are of a particular length, noting this frame-of-reference because they all inherently have a “length.”
Accordingly, all recited structure of claims 1-3 is met by CN ‘025.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminer US 2016/0227639 A1.
Kaminer US 2016/0227639 A1 teaches (ABS; Fig. 11A; paragraphs [0107] – [0109]; Claims) a graphene structure (Fig. 11A) comprising: one or more graphene layers (1110a and 1110b), wherein the one or more graphene layers allow for (are capable of in the right scenario) microwave squeezing with gains up to 24 dB over a wide bandwidth, at least based on the composition and formation of the “graphene layers” (there are further “dielectric substrate” materials 1140a and 1140b; and also “the cavity 1145 is filled with solid dielectric materials”; para [0108]), which clearly, fully meets Applicant’s claimed structural limitations of sole independent claim 1. 
Claim 1 is drafted as an intended use, and only the structure of the “one or more graphene layers” is necessarily required by claim 1. 
Regarding claim 2, the one or more graphene layers of Kaminer are a distance between another one of the layers (top to bottom in Fig. 11A), and are capable of the intended use for squeezing with the desired bandwidth of 100 GHz or less.  
Regarding claim 3, the graphene layers of Kaminer are of a particular length, noting this frame-of-reference because they all inherently have a “length.”
Accordingly, all recited structure of claims 1-3 is met by Kaminer.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres JR et al. U.S.P. No. 10,121,932 B1.
Torres JR et al. U.S.P. No. 10,121,932 B1 teaches (ABS; Figs. 1, 2, 3A-3C, 5A-5C; corresponding text in columns 3-10; Claims) a graphene structure (Figs. 2, 3B, 3C, etc.) comprising: one or more graphene layers (layered configuration), wherein the one or more graphene layers allow for (are capable of in the right scenario) microwave squeezing with gains up to 24 dB over a wide bandwidth, at least based on the composition and formation of the “graphene layers” (dielectric materials (230/240 or 330/340) of Torres are two different dielectric materials; further 210 and/or 220 could have dielectric-like properties in the layer(s) and allow for squeezing with correct FR input(s)), which clearly, fully meets Applicant’s claimed structural limitations of sole independent claim 1. 
Claim 1 is drafted as an intended use, and only the structure of the “one or more graphene layers” is necessarily required by claim 1. 
Regarding claim 3, the graphene layers of Torres are of a particular length, noting this frame-of-reference because they all inherently have a “length.”
Accordingly, all recited structure of claims 1 and 3 are met by Torres.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure: PTO-892 form reference A, which is the parent patent ‘719.

13.	Applicant’s care is requested to amend substantial structural and/or positive functional claim language into independent claim 1.  

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 25, 2022